Citation Nr: 0601278	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-28 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD). 
 
2.  Entitlement to service connection for hearing loss. 
 
3.  Entitlement to service connection for alcohol abuse 
disorder secondary to PTSD. 
 
4.  Entitlement to service connection for gastrointestinal 
disability, to include acid reflux and indigestion, secondary 
to PTSD. 
 
5.  Entitlement to service connection for headaches secondary 
to PTSD. 
 
6.  Entitlement to service connection for nonobstructive 
coronary artery disease secondary to service-connected 
diabetes mellitus. 
 
7.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 until 
December 1970.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a February 2004 
rating decision of the VA Regional Office (RO) in Lincoln, 
Nebraska that denied service connection for PTSD, and service 
connection for alcohol abuse, gastrointestinal disability and 
headaches as secondary to PTSD.  Service connection was also 
denied for hearing loss and for nonobstructive coronary 
artery disease as secondary to service-connected diabetes 
mellitus.  A claim for a total rating based on 
unemployability due to service-connected disability was also 
denied. 

The Board notes that service connection for PTSD was 
previously denied by RO rating actions dated in April 1998 
and March 2000.  The veteran did not perfect an appeal as to 
those determinations and they became final.  In the rating 
decision of February 2004, the RO reopened and denied the 
veteran's claim of service connection for PTSD.  The Board 
points out, however, that whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed by the Board before the underlying claim may be 
considered.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  Therefore, regardless of the RO's action, the Board 
must initially address the question of whether "new and 
material" evidence has been presented sufficient to reopen 
the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Therefore, the issue of entitlement to service 
connection for PTSD has been re-characterized on the title 
page.

A claim of service connection for hearing loss was previously 
denied by the Board as not well-grounded in July 1999.  
However, under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), the claim will be adjudicated anew.

All issues except for the hearing loss claim are addressed in 
the REMAND portion of the decision below.  


FINDINGS OF FACT

1.  Hearing loss was first clinically demonstrated many years 
after discharge from active duty.

2.  Current hearing loss is not attributable to military 
service, including noise exposure coincident therewith.  


CONCLUSION OF LAW

The veteran does not have hearing loss that is the result of 
injury or disease that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim of entitlement to service connection for 
hearing loss has been accomplished.  As evidenced by the 
statement of the case, and the supplemental statements of the 
case, the veteran and representative have been notified of 
the laws and regulations governing entitlement to the benefit 
sought, and informed of the ways in which the current 
evidence has failed to substantiate the claim.  These 
discussions also served to inform him of the evidence needed 
to substantiate the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters dated in 
September 2003 and February 2004, the RO informed the 
appellant of what the evidence had to show to substantiate 
the claim for service connection, what medical and other 
evidence the RO needed from him, what information or evidence 
he could provide in support of the claim, and what evidence 
VA would try to obtain on his behalf.  The letters also 
advised him to submit relevant evidence or information in his 
possession.  38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that its decision was not 
meant to invalidate any existing decision made prior to such 
notice, and, indeed, that VA could satisfy VCAA notice 
requirements by ensuring that the proper notice was 
ultimately provided after the initial adverse decision on the 
claim.  Id, at 120, 122-4.  Although some notice required by 
the VCAA was not provided until after the RO initially 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or the appellant's response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

The Board finds that VA has made the required efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claim of entitlement to service connection 
for hearing loss.  He has had the benefit of a VA examination 
and extensive VA clinical records have been received and 
associated with the claims folder.  Under the circumstances, 
the Board finds that further assistance is not required.  See 
38 U.S.C.A. § 5103A(a)(2).  

Turning to the merits of the veteran's claim, service 
connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005).  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2005).  Service 
incurrence or aggravation of sensorineural hearing loss may 
be presumed when it is shown to a compensable degree within a 
year of separation from qualifying service.  38 C.F.R. 
§§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2005).

The service medical records show that upon preinduction 
examination in April 1968, an audiogram revealed pure tone 
thresholds of -5, -5, 5, 5, 40 decibels and 5, -5, -5, 0, 25 
decibels at the 500, 1,000, 2,000, 3,000, and 4,000 Hertz 
frequencies, in the right and left ears, respectively.  The 
summary of defects noted defective hearing.  Upon examination 
in December 1970 for separation from service, audiometric 
evaluation disclosed pure tone thresholds of 5, 5, 15, 15, 20 
decibels and OT, OT, 0, 20, 00 decibels at the 500, 1,000, 
2,000, 3,000, and 4,000 Hertz frequencies in the right and 
left ears, respectively.  No hearing-related complaints were 
recorded in the service medical records.  

The post-service record is silent for any indication of 
hearing loss until October 2003.  At that time, V. R. Bowen, 
M.D., wrote that the veteran was exposed to small arms fire, 
incoming mortars and loud engine noise while in service.  It 
was the doctor's opinion that sensorineural hearing loss was 
due to service.

The veteran was afforded a VA audiology examination in 
January 2004.  The service medical records were reviewed 
whereupon the examiner noted that hearing testing at 
separation from service was within normal limits despite a 
mild hearing loss in the right ear at 4000 Hertz upon 
induction.  The appellant provided history of exposure to 
incoming fire as well as noise exposure up to 14 hours a day 
while working at a pumping station.  It was reported that he 
was a truck driver in the civilian sector.  Following 
diagnostic and clinical testing, the examiner stated that 
pure tone audiometry indicated normal/borderline normal 
hearing at 250 - 1500 Hertz with a moderately severe 
sensorineural loss in the high frequencies, bilaterally.  It 
was reported that speech discrimination scores were 94 
percent, bilaterally.  The examiner opined that given normal 
hearing at separation from service, it was unlikely that 
hearing loss began during active duty.  

The veteran asserts that he now has bilateral hearing loss of 
service onset.  He avers that even if his hearing was 
considered normal at discharge from active duty, the tenets 
of Hensley v. Brown, 5 Vet. App. 155 (1993) apply such that 
service connection may be granted.  

The record shows that the veteran exhibited a mildly 
defective hearing loss upon preinduction examination in April 
1968.  However, the ensuing service medical records are 
silent for any complaints or clinical findings pertaining to 
his hearing.  Audiometric testing conducted at discharge in 
1970 reflected hearing within normal limits.  It thus appears 
that hearing acuity was shown to be within normal limits at 
separation.  

The medical evidence indicates that the veteran currently has 
ratable hearing loss as defined by 38 C.F.R. § 3.385.  
However, clinical evidence of bilateral sensorineural hearing 
loss was not demonstrated until 2003, many years after 
separation from active duty.  When a VA physician examined 
the veteran and the available evidence in January 2004, it 
was found that it was unlikely that there was a relationship 
between the veteran's current hearing loss and military 
service given the fact that hearing was shown to be normal at 
service discharge.  Although the appellant's private 
physician, Dr. Bowen, wrote in October 2003 that noise 
exposure in service had resulted in sensorineural hearing 
loss, it does not appear that any prior records were 
reviewed.  Given that it does not appear that Dr. Bowen based 
his opinion on the available record, his opinion is of less 
evidentiary weight.  The veteran's assertion that his hearing 
loss was caused by acoustic trauma in service is not 
probative because he is not competent to provide medical 
opinion as to etiology. See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).

The United States Court of Appeals for Veterans Claims 
(Court) held in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that 38 C.F.R.§  3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at the time of 
separation from service.  In that case, the Court agreed with 
the Secretary's suggestion that service connection may be 
established if the record shows acoustic trauma due to noise 
exposure in service, audiometric test results showing an 
upward trend in auditory thresholds, post-service audiometric 
testing establishes current hearing loss constituting a 
disability under 38 C.F.R. § 3.385, and competent evidence 
relates current hearing loss disability to active service.  
Id. at 159-60.  In this instance, however, the more 
convincing medical evidence negates a relationship between 
service and current hearing loss.  Under these circumstances, 
the Board finds that the preponderance of the evidence is 
against the claim of service connection for hearing loss, and 
service connection for such must be denied.  


ORDER

Service connection for hearing loss is denied.  




REMAND

The veteran asserts that he now has PTSD as the result of his 
traumatic experiences in Vietnam.  

The record reflects that the veteran receives continuing 
outpatient treatment for psychiatric disability diagnosed as 
PTSD.  On VA examination in October 2003, the examiner stated 
that, if the appellant's reported stressors were confirmed, 
then he would meet the criteria for a diagnosis of PTSD.  

In his substantive appeal received in August 2004, the 
appellant contends that VA's duty to assist has not been met 
because he has presented statements of stressful experiences 
in Vietnam that the RO has not tried to corroborate.

The Board points out that although the veteran carries 
documented diagnoses of PTSD, it is not shown that his 
reported traumatic stressors have been verified.  This has 
been noted by the RO as the basis for its denial.  VA 
Adjudication Procedure Manual M21-1, Part III, 5.14(c)(4) 
(2004) requires development by the U. S. Center for Unit 
Records Research (CURR) or service department even when there 
is only some evidence of a stressor.  "A denial solely 
because of an unconfirmed stressor is improper. . . "  Id.  
In this regard, it is observed that the record contains some 
statements in which the veteran has reported traumatic 
experiences and events in Vietnam which he believes may have 
led to the onset of PTSD.  While it does not appear that he 
has provided much detail, e.g., dates, places, names of 
persons involved, units involved, to enable the RO to verify 
the claimed stressors in a meaningful way, see Suozzi v. 
Brown, 10 Vet. App. 307 (1997); Pentecost v. Principi, 16 
Vet. App. 124 (2002), the Board is of the opinion that the 
veteran should be given another opportunity to provide the 
required information.  He should be contacted and requested 
to provide additional information to supplement the stressor 
information already in the record so that an attempt at 
corroboration can be made.  Such action is consistent with 
the requirements of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  See discussion, infra.  

Additionally, the Board observes that the appellant has not 
been advised of what the evidence has to show for service 
connection for coronary artery disease secondary to diabetes 
mellitus.  Such notice is required.  The Board thus finds 
that in this regard, the veteran has not been afforded 
adequate notice under the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp 2005)).  The case 
must be remanded to address this deficiency.  

As for the coronary artery disease claim, the Board notes 
that medical opinion has been provided on the question of 
whether service-connected diabetes caused the coronary artery 
disease, but no opinion has been obtained on the question of 
whether diabetes has made the coronary artery disease 
chronically worse.  Such an opinion should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be sent a VCAA 
letter pertaining to the issue of 
service connection for coronary artery 
disease as secondary to service-
connected diabetes mellitus.  The claims 
folder must be reviewed to ensure that 
all VCAA notice obligations have been 
satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2005).  Such notice should 
specifically apprise the appellant of 
the evidence and information necessary 
to substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002 & Supp. 
2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  He should be 
specifically told to submit any 
pertinent evidence in his possession.  

2.  The veteran should be contacted and 
requested to identify any additional 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for all of the issues 
remaining on appeal.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  Regardless of the 
veteran's response, all outstanding VA 
treatment reports dating from January 
2004 should be requested and associated 
with the claims folder, if not already 
of record.

3.  The veteran should be given another 
opportunity to provide any more 
information that comes to mind regarding 
details surrounding the stressors which 
he alleges he was exposed to in service.  
He should be asked to provide to the 
best of his ability any additional 
information including detailed 
descriptions of stressful events, 
identifying and describing specific 
events including all dates, places, and 
identifying information concerning his 
unit(s) and the location of his unit(s) 
when any stressful events occurred.  

4.  The RO should thereafter take action 
to obtain corroborating information from 
the service department or other 
appropriate agency.

5.  The examiner who conducted the 
January 2004 VA heart examination should 
be asked to review the record and 
address the question of whether service-
connected diabetes has made worse the 
diagnosed coronary artery disease.  (If 
this opinion can not be provided without 
further examination, an examination 
should be scheduled.)

6.  Following completion of the 
requested development, the RO should 
readjudicate the issues of entitlement 
to service connection for PTSD, service 
connection for alcohol abuse, 
gastrointestinal disability and 
headaches as secondary to PTSD, 
entitlement to a total rating based on 
unemployability due to service-connected 
disability, and service connection for 
coronary artery disease secondary to 
diabetes mellitus, with consideration of 
all applicable regulations.  If action 
remains adverse to the appellant, he 
should be furnished a supplemental 
statement of the case and be given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


